Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 1 of 20 Page ID #:7




                            Exhibit A
   Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 2 of 20 Page ID #:8
                                                                                               Reserved for Clerk's File StamP

            $UPERIOR COURT OF CALIFORNIA
               GOUNTY OF LOS ANGELES                                                                        fiLEO
COURTHOUSE ADDRESS:                                                                           Sux*nir;* *enri{      r*Y   fi+l9i9qsilia
Santa Monica Courthouse                                                                          {*rntY*i {-**A*go&:;
1725 Main Street, Santa Monica, CA 90401                                                               ssl*412il?fi
PLAINTIFFIPETITIONER:                                                             $'iq:rrt   4 {'r:'itr.. Lxs;:.r,rr* r}$*r,:r ,' *'*s u!'iluu:'
                                                                                                            ff.8ed,W                  &*-rly
tttlichelle Parrella et al
DEFEN DANTIRESPONDENT:

Mike Bloomberg 2020. lnc.
                                                                                  CASE NUMBER:
                         CERTIFICATE OF MAILING                                   20sMsco1262

l, the below-named Exeeutive Officer/Clerk of the above-entitled court, do
                                                                           hereby ce-+ity that.l am. not a

fftii1,'31"ffi3t*"'["'Jd;#i:f,!"*.yti{ar^'"xx*il;;tffi[Yii,ii,ifle!t;f'Elg'r6:l?'::tLf"
and maiting so as to ia;$ it!;.be:qqpoiiteJi* *re unitlo States rfidit at tht courthouse
                                                                                                   in santa Monica,
                                                                                      eqyeloRe to eaeh.address  as
catifornia, one copy iiiii,i,iiiginiliir6al"ntJrJi  rter"in  in a separate  s.g.ale.d
shown below with thJ ptJtft;"i'liil; friiy      piepaiu,  in accordance    with   standard  court practices.



     ildt \+bDsl
    Michelle Parrella                                               Neil Hobbs
    2847 Delaware Ave                                               2847 Delaware Ave
    Santa Monica, CA 90404                                          Santa ltilonica, CA 90404




                                                          Sherri R. Carter, Executive Officer I Clerk of Court

 Dated: 08/19/2020                                         By:




                                          CERTIFICATE OF MAILING
        Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 3 of 20 Page ID #:9
                                                                                                                             MC-025
                                                                                              CASE NUMBER:

SHORT TITLE:
                                                                                              20sMsc01262
     ICHELLE PARRELLA, Et AI. VS MIKE BLOOMBERG 2020.
                                                      IN(

                                                         ATTACHMENT (Nurnber): 5
                                      (This Attachment may be used with any Judicial Councit form')


The documents below were sent to Litigants:

July 15,2020 Standing Order
LASC CIV 280, Resolve Your Small Claims Case Without Coming to
                                                               Court
LASC CIV 278, Exchange and Submission of Evidence (Small Claims)
IASC CIV 279, Small Claims Mailing Label
LASC SMCL 016




 (tf the item that this Attachment concerns is rnade under penalty af pe$ury, aII slafernenfs ln fhis         Page            of
 Attachment are mado under penalty af periury')                                                              (Add pages as required)
                                                                                                                     -            -
                                                                                                                         w.couftinfo.ca.gov
 Fdm Approved for Optionai Use                                ATTACHMENT
  Judicial Council of Caliiomia
   MC"025 [Rev- July 1, 20091                           to Judicial Council Form
                                                                                                                                              \
             Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 4 of 20 Page ID #:10
                                                                                                                                                                    ffied-
                                                                                                                      CsdraerPsda{* ,rds lYfie{t,brfi,}s
                                          PIaintiffs Claim and ORDER
           sc-1s0                         to 6o to $mall Glairro Gourt                                                                        FILET}
                                                                                                                                 Sc-qlwfltr
                                                                                                                                 --fountyuf firuil fll f;alif*xniE
!{otlca              tha                              *ued:                                                                                        La+Angmha
                                                          lietsd                            of this form'
    You are the dcfend$t                                                                                                                   fls/fr4ffifl2fi
    The person suingYou                                                                                                hsr,.:l   8t   *r:w:. rexetnrs*q fl&***r   i #'s' c u{
                                                thc trisl                       li*tedbelow' If you
  You and ths Plaintiff must gp to $ourt m
                                                                         dete                                                                  B.:EAi}W                          qs
                                                                                                                         '9.$:
  do not gs to court YflrmflY    lo*e the case.
                                                        troney' $r prcpsrty be
  If you lo*e, tka cotrrt ewr order tbat your w&Scs'
  ttken m PsY this cleim"
. Bring wi&re**es, reeeipts, and any evidqrcp you nrcd $ pmv€ ymr c*se"                                                firrfr ffi#trens erd stmst
                                                                                                                                    Caurt
                                                                                                                                                         oddrd$sJ
                                                                                                                                                                                of
* Rsad this farffi and elt pilses *ttnched to understsBd th* elaim *gain*t you                                          SANTA MOMCA COIJRTHOUSE
  and t* Fmtest Ycurrigfuts"                                                                                            T?25 MAIN STREET, RM 10?
llviso al $omandado:                                                                                                    $ANTA MONTCA, CA 9O4OI
.                                                            de lasgina } de este
                                                                       Q
        Usted es elDmssdado si su n$mbm {igure e'n
                                                       Dcta,undrnte, la qut figura en
        fsrnrulrrio. Ia pensoua que t{} damffids es el
                                                                                                                       Co{n ,$Isin oasa numbsrrrylroa fum ie ffad.
        e    a" la p&gins 3.
,       usted y et Demondante ticaeir que preseut*rse en ls sorte
                                                                   w la fechs dsl                                       Ga*sllumbon

        .iri*io i"Aio*e" a coutinr:sci6n Si no re
                                                  presmta' puede perdm  el cn'*o'                                                     ?0sMSC0t:62
.       $i picrde si coso la wrts podri* ordeErsr que le quiteu de sr *ueldo,
                                                                              dinefo u                                  Ss3o Namo;
        s&os bis$es pf,s* pegsr este rsslamu.                                                                           PARRELLA' HOBBS v MIKE BLOOI{BERG
.       Lleve hstigo*, rscik y eudquier s&.o prusbf, que necesie para
                                                                           probar su
        s&$o.
        Lea este formulado y todes ls$ p6gfuls$ adjuntas                        entender ls demanda eu su aont& y pare prstsger sus derechos'
'
                                                                       Order to Gq to Court
The peoplo in @ and                             0 must go to court {Cle*fi$s out se$ion &elowJ
                            Dets                  trme         Depar&cnt                Name und *ddrexs of court,               if different *om        absve
           Trlal
           Oats        I o?/o?12qt              L E:30 AI',I       5
                       ,
                                                                           .S:resir.   4- fi*rlei:, Exe*lr{,rie #Srcm:; {}eI;* u{ ea*:'l
                       3.

                       Dste:                      '1?fi            Cledq by                    B. Baiie                           , DEpIlty

 lnatrucfona for the Prcon sulns:
 '      Yotl are fts plaintitr. The pemolr you orc suing is ths defcrdenl
 .       gefawyou fill out thi$ fom, read fu, $C-lm-INfo, Infirrnationfor thePJ*lrffi to knorr your rights. set sc-10s
        gfbO af ary cour&ouse cr eourty law libxryy, or go tu wwur,mar*s. cxgau/smalkl*ims/forms.
 ,                                                                                                                                    in
        Fill o,t peges I and 3 qfthis forrrr. Thm make eopie* of rll pages of this form. (Make srre s$py for eflch parly named
                                                                                                to the court clerk's offiee *nd pay
        tfuis case snd sn $$re copy for yourself.) Tske or rnail the originat asd the$c eopic,s
        thn fiting fes, The clsr* will write the date ofyourtrisl k the box abovc'
 ,      you must hgvu $]men$I* at les$t t8---{ot you or a,nyooe alse listed in this car+*'6ive sach dsfslrdar$ a court-*tamped
                                                                                                                       **tryt:g_'l
        copy af all five pagw cf,thir form and *y pug** thi* forxr tells yorr to attsch. Tkere are rpial mtes for                  ::
                                                                                                                      and $C-104C'
         deiiverin& *ris forurto public entitieq u*l*iotio*n rnd some busin$$ses. See fomrs SGlCI4, SC*1048,
    .    so ts e*urt on ycur trinl det8 ltstd *hove. Bring witncsses,                            receipts, and nny evid*ncc you necd to pfoYB                        yfir       ca$s.

                                                                                                                                                           SC-iW,        Psge { Etr$
    Ju$da,   Cr.$*  o{ Cafihrn&. rffi-o6rse.c&0l!ry            Plaintiffo ehim and ORDER
    noi*B.d.,arjry
    Codr   dCM
                     1,ffi.             fsril
                              tiiryl{8b.Y
                 prtore&*t, SS I 18.110 d teq.'                to Go to $mall Glalms Court                                                                                           +"
    lr&rrqc),llm{qs}
                                                                              t$mall Claims)
          Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 5 of 20 Page ID #:11
    Plaintiff (liis t names) :
I                                                                    2OSMSCOL262
    MICHEILEPARRELLA,NEILH0BBSvsMIKEBLoo}v{BERG2020,INc.

                                                                                  that b rulng) ls:
           The plalntltf (the                   Paron' butlnesr, or publlc enttty       Phone:
           Name:
                                                                                                                    cA       eEo4...
           St@t addrcss:
                                                                                            w                       8&       ZIP
                          $Bof
           Mailing ad&ess (if different):
                                                       SEdt                                 w                       S[afB    Z.b

                                                 plalnttfr herc:
            [f morc than ono phlnttff, ltet next                                                   Phone:
           Name:
                                                                A1/F..                                              -cA      eo*qf     .       ,

            S6?et address:
                                          Straet
                                                                                            w
            Mailing address (if differedt):                                                                         Stttr
                                                       Stoet                                w                                ZIP


            DChec*hereifmorethanwoplaintiffsandattachfonnSc-1004'
            fr checkhereifeitherplaintifftistedaboveisdotnghxlnarswderafictitiotancfi*'Ifso'attachformsc'lqi'
                                                                                       (pofiay lenda) under Flnancial
            D Checkhere rf anyplainttffis a "licewee" o, "deletred deposit ortgitutor"
               Code sections X0A0 et seq.

            The defondant (the Percon' buslnect, or publlc entlty belng
                                                                        sued)                                 lt:
                                                                INC.                               Pbone:
            Name:
                Strcet address: .GqL,L-S,            &.CO. 9091IIISD      AIIE.             IYEW   YORK             f.IY
                                                                                                                    Srais
                                                                                                                              rca22
                                                                                                                             Zp
                                            S[reat                                          W
                Mailing address (if diferent):
                                                       Srrogt                               w
                tf the defendant ls a corporafion, llmlted llablllty comPany, or
                                                                                 publlc en$ry'                                lbt the psEon
                or agenl authorlzed for servlce of proce$ herc:
                Name: coBPoRAfi ON SERVICE COMP. AJ'IY        Job title ifknown:
                                                                DRIVE STE-[S0N       SACRAMENTO             CA       95833
                Address: 2?lQ GATEIVAY OAKS
                                51/l'0t                                              w                      Silc{g   ZtP



                     Chuk twre if your case is agalast *ore than ow defetdant, and attachfonn
                                                                                                     SC-{ffi4'
                fr
                fr   Check here lf any def*nda* is on active mili*ary d*y, a*d
                                                                               1rl/rtte hls ot l*r r*ne       hse;                         -

     o a.       The ptalntlff clalml the defendant owet $ 3.000
                     lVhy docs the defendant owe the plaintiffmoney?
                                                                                                      . (Fxplatn    belm):


                     DSTENDIAT$r VIOTLATE'D {U.U.S.C. $ 22(bXI) OF TIG TELEPHONE
                                                                                 CONSU}tr& PROTECTION ACT


                     When did this happcn? (Dat4: ,fEB29                 &MAR?.}W0

                c.   How did you calculatc the moncy owed to you? (Do not includeed$t eosts orfeesfor serl,ice')
                     TrlFTrp                rT4"rr.sri4:^?(hlgr)pPovlnBsA sTATtITnEvJtIrirFnvRr'f{0opER wlol ITIrrN
                                      vat      ttc


                B Check here if yw nced uore spaee. Attach one sheet of pap* wfonn ,{C-03t arrd write "rc'rffi, Lem 3" al
                     tlwtaP,
                                                                                                                                   8G-{00, Pagr2d$
     F.r,ttad   J'ilrr   1.   2ui0
                                              Plalntlffs Clalm and ORDER to Go to Small Clalms Court
                                                                           (Small Clalml)
                                                                                                                                                   +
         Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 6 of 20 Page ID #:12

 Flairitiff(Ijst    names):
                                                                                                     ?OEIvISCOL26?
MiCHELLE PAF.F'ELI.A,                   et al. us I'III(E ELOOI'IEEEG ?O?O' INC'
                                                                                                       pay you betcre You
       You mu*t aslt the defendant (in                                                                             givc you
       aue, lf Your clsim ie for Possession
       the ProPertY. Hava        dono thie?
        $Yes ilNo

        llUhy are you fillng Your clsim at thls
                                                          courthouse?
                                                       orw that aPPlies}
        This courthouct eov&t:ll the *rsa {chrr:k the                                                  cr *poken) w-ts lnade'
                                          lives ur does  bu*irc*s.       i4) Where a corr$&ct (written
         a. EI {U  whsre  thedcftndant
                                                                             ,irn"* nerforure{ or broken by the dsfendsnt orthe
               (?) \Vhere the plaintiffs Prspsrly we$ damaged.
               (3) Where the plaintiffwas injured.
                                                                                     ffi;t'il;ildt
                                                                                                 r"*o or did busincss when
                                                                             dsfendant made the confficl
                                                                                                             made, if this elairg,
                                                    tke contmct,lives aow, or livd whem the csetmct'irys$
         b. n  WherethebuYa       or lessss  signed                                                                      Foc,
               is ebout sn sffer trr corffict forPer*onal,
                                                             &mily, orhor"rsahold good$, service*, or loans. {CodeCfY'
                        $ sesrelJ
                                                                               lived whm the s$ltrect was made' if fis
         c.   il        WherethebuYersigned the csnhirct, lives n*w, or
                        retnil instalknent contrect (tike a eredit card). {Crv
                                                                               Code $ 1812.10.)
                                                                                                                          the vehicle is
                        Whe,re the buyersigned thecontract, livet now,
                                                                            or lived whqr the corffict was msdc, or where
         d. fI                                                                                    Cod€, $ 2984"4.)
                        pennaner*ly garegsq if this ctdm is about n vehiclc financ* sale' fCiv
         e. n            Othcr fsper:i;)$:


         Llst the rlp code of the placs chaclted in Q above {dyou*nowJ : 9S4@

  c      le your Elaim about ail sttomoy-ctrient Sra dirpute? [J Yes B]
         Ifyes, and ifyoa nE e iid ardiunauu-fitl outform Sc-ttit, attach it n th:is form,
                                                                                            No
                                                                                            and check here: ]

         Aro yau suing a public 6fi$ry? [ Ye* EI No
          Ify*, y*r*r$t* r-xriftrer claimwithf&e eNIfSSrsf. fl A elaim
                                                                             was fil${[ on {dcrel;
         ifr*r p"*tt*enriry der$cr;ur*r *lc*r *r daei ml crsur,er wr*in th€ titt € allowed by law, you canfile thistonn.
         Hnra you fil€d tnsr6 thnn ltr dhtr *rfiull clrims wtthin th* la*t 12 months In Callfomia?
         I Ycs E No                     If   yes,   thefihngfeefol thk wxe wtll be htgher"
  6D          claim for more than $2,500? EI Yes fi lio
  u ,fls vourh"", notfi.$ed, nnd urderstlrrld f.ftEt rcarxa tfi,le, wore thsn twosr*ilrli Eleit r$ easesjbr tnare
                                                                                                                  than 82,50o in
        ;;,i
     Calformc daring f.*ls ca/erdnry*ar.
   o I undelstand $at fy fifing a elalm ln emall claimr cauG I hav* no rifl* to app*atr this
          claim.
   I declare, under penalty of pcrjury under Cclifornia State law, that thE infornretion above a$d on alry att*chmeuts to &is
   furm is true sed e*rrect,
      Date:
                                                             orprtnts n*meh*r:e                                      here

      Date:
                                                                   orpnnls   nante here

                                               for Aseommodstisns
                                         Iistening $ystsEls, computcr*assistEd real-time captiouing, or sign language interpreter
                                        *re wailable if you ask at least five days before the trial. Contact the clerk's office for form
                                         .&eguesf     Aecswmoderions &y Persons With D*sbilities and Response. (Ciu. Code, $ 5a'8J
                                                      $r
                                                                                                                       SC-f00, P*ga3d$
   R.visedJ&}l*y   1,   Ioft         Plalntiffs Claim and ORI}ER to Go to Small ClaimE Court                                         -l}
                                                                       (Small Glaime|
           Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Pagebeing
                                                                      7 of 20 eued)
                                                                               Page ID #:13
                                                                  (the petlron
t         sc-100                     hformation for the defendant
                                                                              '   Prove thle



                                                                              a

                                                        the porgon wlto le
                                                                                  ceta.

    Do I nesd a                                                                   the tjvltles8.
    $e case. But You
                                                                                   Sue the parson rrtro              lr sulng You'Jt.vor haw a daim
    How do I                                                                       #rl":glffi      ';tffi *rs: ffi#tffi{ ffi,"
                                                                                                                                   claim'is
                                                                                   (brm SG120) anr, uringH Jirit u*i aaun' lf vour
                                                                                                                             rn

                                                                                      #;ffu[i;ffiJ              fi;'*tl dalmE court You mav affll file it in

    What lf I nead an                                                                 r:*r;
                                                                                      allofled ln small Oarmeooutt anC refLtes
                                                                                                                        is tha
                                                                                                                                o $a ssma contrsct'
                                                                                                                               su$et of tre flaintlfrs
                                                                                      transadisr, matcr, o.
    Accass Coordlnstor.
                                                                                                            "Gttt-n*
                                                                                      ffi;;y", *"y nro vo,r Jam     in the approdriab court and file a
                                                                                                                                         to roadve
    What lf I don't speak Engllah well? Alk0!acouilderf                               iJdn'io rtnie, tt"   Orrntns 'a dalir to hat.court
       *on * posslble ior a oourt'prwlded lnterpatw'    Yotl may uee                  ;ffi;ffi'bg;d. ia         can sea a deooip-tlon of tra amountg
                                                                                                                                   clalmt Gourt'"
    "i
    ;;-tNi:rdo or tocat      torri to r€qtl3st an lnrorpf€br. lf a .                  allorsd ln tte paragrdt eoo'a tuso'8mlli
    Iort            not"urrt
            int"tpret"r  arrelteota at
                          te                ft'
                                            Urna of your Eld' B may b€
                                                                                      Agree wttr the plalntffs elalm and
                                                                                                                                pay the
    ;;"*ty't" resclrsdulo   yrcR r [iq'You 9nq{ bring your o"n .                      mlney. or. if pu can't pay the money nor' go to your tdal
    irt"-*Gior the trial ,n1"""   tho intorprctor has been apptwod
                                                                                      anrt gai you want to malte payrnents'
    ff#;;;,       otm"o, t"gblsr€d' or prodgbna[y qudlied
     iri#;t*. isr.crr. Rubs;f court, rulo 2'893' and form                             Lotthecaco.default.'lfyoudonl*t0eanddonotgo!o
                                                                                      tn" uf"f (O"t"utt), trs            wlut he or she
                                                                                                                Jurlgre mqy -glv?   lhe Salntlfi
     tNT-140.)
                                                                                                                                      plalntifi can
     Wh"t"              I get the court formt I naed?         Gotoany                 h *rinj frt Ouiicouit dsu. littts happens' the pay
                                                                                      i"gdry 6fe 1,o,ur money, w4P3, and propofiy to      ttn
     courthouse"rnor your county law libraty, or print fonne at rtrmv'
     @u rts. ca.goulefi dl lcl alfi lerfalmu'
                                                                                      judgment.

     Ytlhat happenr at the trlal? Theiudgre willlldGn to             bofi         What lf I need molB tlme?
     sidsc. Thaludge rnaY make a daclelon at
                                                  your Ulal or mall  the          You can change fie trl€l date lli
     dodslon to You   later.                                                          Yo.r cannot go to court on tlg scfiaduled date (You will have to
                                                                                      P6I a bg b PosDono  tho   Ulal)' or
     What lf I lose      thc caro?ttYou loae, yott maY aPPd. Yan'll               .                         (rucehn0de      orderto go to oourt) at lsast
                                                                                      Youdkl notgot sarvd
     haw to pay     a fee. (Plalntlfr cannot appad tlrelrovndalmJ
                                                                                      lsdapbshts    $c 8tal  (or  20      @t
                                                                                                                           lf you llve outslds the
     . lf you  vrcre et tt€ tslal, file iorm SG140. Nofre ofAWaLYan                           or
                                                                                       county).
                                                                         thg
       nntstnU withln 30 daYs afrertha derf, hande or mallsyql                      You need morslimeto get an int@tster. Orn
                                                                                                                                     poebonernent is
                                             6rm3&200orbrm        sc-l30,                                                  s be to       ths [ial.
                                                                                    atkorred, ard you will not haro b
       judge's dscbion     (utlgment)     on                                                                           pry         delay
        NofrcaotEnWof Jtdgimenl-                                                  AskSte Sma0 Claims Clork abqrt &a rulas and      ieee for
     .lfyou rrem naf at the tial, fill ant and fle fsnr SC-135,       ,We of      posboning a tial. Orfill oul turrr SC'150 (svwib a lotter) and
         Mofilon toVaeate Ju@nent andDedamltlgt, to aok
                                                                 ths  lLldge to   mail lttothe court andto all otrrer Peods llst€d on
                                                                                                                                      your cot tt
                                                    judge          give   You a
        eanoalthe judgrnent (#sion).lf          the       doaa not
                                                                                  pepors bsbre the deadllns. Erdoae a check for your court fiaet,
                                                    Itle dG{$bn. Ffle lbrn
        now trlal, You   have  10   deysto   apPoel                               unlaea a    fe   wahar was granted.
       sc-140.
     Formore information on appeals, sea rrtr.eurb.n.goul                                    ileed helP?
     $rallclalmslaqryals.
      Do I have oPtlone?
                                                                                  @          YanrmuntY's Smdl Clalrns Advleor can helP forftee.

                                                                                                   Smslt ChitrE Corut Advis rY Pm grtm
      Yos, lf ycu are belng sued, Yor can:
                                                                                                   htto ,//d.cha .lacounty.go v
          Settle your crrse bafore tho trial' lf you and trte                                      I"Ioirilav - Fridav, 8:ffi a.m' - 4:30 prn.
                                                                                                                                                              J
      a

          pf"mff igt* ,n horr to sofre the ca88, the plalntf, must fila
          io* OV:f f O, Raquesf llcrD,{rnissrt with t}P dork. tuk tho                     L        t213   )   g?+g?s-or (800) s93-8???
                                                                                           Orgob wvfit.d$tn.fi.goulxttdlcl aimshdvl sol
          Small Oalms Advisor for help.
                                                                                                                                           !18.220(o).)
      I                   Dilbrentfimits              agdd a deistdantefio la a guanantor. (Sce Codo ClY. Proc.,
                                              in an acdon
                                                                                                                                       S
          Exoep{&one:
                                                                                                                                                          Hs .tof5
      Rt|t dJl.rrrl,&A                 PlalnttfPs Clalm and ORDER to Go to Smatl Glalms
                                                               (Small Chlmrl
                                                                                                       Court                                   SG.{00.
                                                                                                                                                              +
        Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 8 of 20 Page ID #:14

                                                                     (la persona demandada)
     sc-100                              hformaci&n Para d domandado



                                                                                                                    entregn.)                              ,^..^ laF     rocibos v
                                                                                                                    al |ulcio v ffiar   sanry   do  *?.'!1"]-"-llfso6'
                                                                                                                                                               sl
                                                                                                              " trcualquier  pruoba q* ffin"       para probar 8u caso' Sl desoa
                                                                                                                                                                                  quo
                                                                                                                                                                     que los testigos
                                                                                                                     la mrts amlta una oto"rrl"'ffi"riceryia1yp
                                                                                                                     vavan al juicio, llene
                                                                                                                                                      soroz' Citatario da radarnosal
                                                                                                                                                  "ft;Gd
                                                                                                                     rn6norss (smatt cki#Hr'uffi"rl v
                                                                                                                                                                        t
                                                                                                                                                            regueselo lryalmonte

                                                                                                                                                                 un                        r*clsmo
                                                                                                                            a la p*reona qua lo demand6'j?ilisne
                                                                                                              . Xffi;*, ptmancana'
                                                                                                                contrs sl              ;; *"il"   se srede $asentar an la
                                                                                                                                                    oe desoiba en ssts
                                                                                                                corte de reclsmos           td como
                                                                                                                                    '*nJ*' ;dil"ti" 9q]20' Reclarno      dsl
                                                                                                                fonnularb" puxe rrcsl-n6i                   an este rniemo
                                                                                                                                                          y pa$snlarlo
                                                                                                                  darnandado (O*fe*oant{Oaim}
                                                                                                                  caso. $i su rcdamo                       *
                                                                                                                                                       Hmito  pormttido en la oort6 do
                                                                                                                  mdamos rlsrlol€{r, pn'J"
                                                                                                                                           "**0"                gryntarlo on la mrte do
                                                                                                                                                          ld*l**'tl
                                                                                                                                          s otA  oTtpuu"m     a iimitar.su rdarno al
                                                                                                                  redamog m€riras
                                                                                                                  meximo psnnltido, u p,uO"
                                                                                                                                                   pi**nt'ar    un  t"11T* por el mo*ta
                                                                                                                  to$l en la corta aptopleUa'      Bi  su rdamo      exde el llmita
                                                                                                                                                                        y est6 rdachrnado con
                                                                                                                  pennitido sfi la s{ts de rodsro$         menoros
                                                                                                                                                                                        que el
                                                                      int*rprole el                                                       u"*oGO*,       asunts   o  aontncimlento
                                                                                                                  al mi*rno eon&ato,                                                  *fl 16 6rts
                                                                                                                                                           pressntar    su radsmo
                                                                                                                  rsclrmo det DernEndant", puuO"                                             del
                                                                                                                                                             para  transferir   el redamo
                                                                                                                   apropiada y pre€enBi'u-;;o"id
                                                                                                                                            carte, pars   poder rs$dvcr los dos noclamos
                                                                                                                   b!*!ioc*ntd     a dictra
                                                                                                                                                                     monto6 pemitidoo en el
                                                                                                                   ir*ntos. pusds r*, u*-i*dird*n oe lo$
                                                                                                                   p'i*f" ,rt"ti*     titulado'Corio    Oe  redamos      menores"'
                                                                                                                                                                y pagar    ol dlnsro' O' si no
                                                                                                               .  Aeprlar ol reclamo dsl Ormandante
                                                                                                                                                                                   quo quiaro
                                                                                                                   puode pugar sn BBe monretto, vaya al juicio y diga
ydfomularh INT'140.)                                                                                               hscor hcs Psgo$-
                                                                                                                                                                                                 Si
rD6ndgruodocsanorlo*krmul*rlmd*ltcortoquen*ee*lio?                                                              -, l{o lr al iulclo y ecoptsr ql lallo pcr ftltr dc cornp*rcencla'
V;;il"tiri"t tJilid; d" h cstto, l* bliligl€ffi wnclldairrcfforms
                                                lag*l do.eu condads'
                                                                                                                   illt-g, * un aiuerOt con al Demsndsnt'8            y no va al Juicio (fallo
;fisrd; Gtumn*ario*   en r*rln#,courta'63'govl                                                                     por faita ds eompare*ancis), el iuez la puede otorgar al
                                                                                                                                                                                        la corta'
{pdgina est& on *t$$s}.                                                                                             bemandante lo quo e*t& redsmando m{s los sstos de
tO*e p**" sn d|*leta? EIiute wcr.trlrer*"4 sil*st
                                                    partos' Eliusr                                                  En Esa caso, el Oetnandanto lqlalmento           puodo    tonnar  eu  dinero'
                                             s $vi6r8als por cone                                                                                             d  fallo'
[d*io*",   *u rticisidn euranCI la eudicnoia                                                                        ru rueldo   o gus  Sienss  para   cobrar
                                                                                                                                                               Puede carflbiar la fecha dsl
despu6s.                                                                                                       ;QuS ftago *l ntccrito mds t$ompo?
4Qu& p*er   rl plsrdo el cr*a? Si pbrds, putdc cpelar' Terdri gua .                                            juicio *i:
ffit ffi *nA, {El Bemandailtg lhnr   ilo ptscs spe}er su propb r*mo')                                          ;    No purds k a la corto on la &cfrg prcgramada (terdr{
                                                                                                                                                                                      qus p*gar
                                          el formulsdo SC140' *vfs dB                                                 una fl1oft6 Pona assear ol Juido)' a
"- apdrcfn'tUotice of Appeml).
   Si agurs p{peento  en el iuisio,
                                  Tiena qu6 pl€s*ntnrb {ryfo $.{0                                              .      Nod*.lb€semn'tos corxJnBr*as l*galmanta (no rocibio la srdsn
    uias o6fu*E ds qus d'tmioredo 16 ErIfBguG o snv{e la ds*oidn                                                      pro ii laio*e) por lo mwro*                   1$ dlas antss del iuicio (6 20 dias
    (fallo) del iuez en st brmulErb SCI2OO o SC'13O, Avigo ds                                                                 "
                                                                                                                      ai vfus fusra del erytdrdo)' o
     puMicaciln dal fatlo (Notice d Entry of Juelgrnent)'                                                       '     f.t*mita m6$&mps para eoneryuirin&prete' (sa                       parmtto un
                                                                                                                      do    a$amamisntn ain tener que Fsgar €*rda para                 *dmr     el
,   $i no estuvo an al juicio, S*r* y pre**nto d funnulari$ SC-135'
            do psscrdn iern an*l*rsl fxfia y &danncilrn psa pedido al                                                 iuicis).
    '{r,rso
    ju*z   quo Enuls sl ta{lo {doci$dni. $i Iu curb n* 18 c{orga ufl il'aw                                      frrddi"6*    * sa{r6ter$o da redsfl}ss msnofcs sobre lss reglas y t*r
    j*iclo, Uefis 18 dl*s pera apelar ts dtdsidrr- mw*a el fomulatb                                             ar&*    psra ESffir un juicb, O llsile sl formulariro SSIS0 {o esoiba
    $c-140.                                                                                                     una carte) y onvfob anlos dd d{Eo a }a oorta ya todao lae ofss
                                                                              vsa      r$Yw'                    prsonas que fgurun Bfi $ls papetes ds la wrte, *djunte un drequ*
Para obtenw m*e in$onnaci$n *obre lfls *pdacffitas'
courfcce.gov*ract*@                                                                                             bla pagaitm mtm ce l8 @rt*" a msros que la hayan dado una
                                                                                                                extnEifin.
trTongo otra* opclonac? S{. S lo s*t*n ds{Nsndendo. Buede;                                                           ,4t\  ;iloertts ryuds? Et A,se6or dg Rpdanrss Mensras ds eu
.  Retolvsr su Glts an&ndolfuNcla- $i us'{ed y ol Dermndanta ee                                                      \Z    corddo le ouede aYudarsin cargo.                                          _l
   ponen de qcuofilo En c6mo roeolrrer d caw. gt Damsrdante {6ns                                                                                                Pmgrtm
   ire pree*net al io:mulerio CIV-i10, Sdtdtud dt dsecatirnsl6n
                                                                                                                      f'         SmEIt Chirrs Court Fdvisry
                                                                                                                                 httu:/idcha.].acourrtv.qov
   (itquest for fiismis*al] anE sl $ocr€tffie d6 k oofio' P{dde al                                                     r         I'loidau - Fridau Biffi a.m. - 4:30 pm.                                  I
   Asasor ds Rdamos Me*orea quo lo ayude.

            t   $E   pclsfifa:   E   MI ffir@   l*rt$li! 6{1 un rcckno co.rt.d uil   $ia*lt.   {v|&   d
                                                                                                                 oukJtl*LBiAUffi
                                                                                                          cd{&o ds ptfts{$fit*tb   cts,il,   tiodel 1t6'2m {Gl}
                                                                                                                                                                                   $C.t00, PagsSofS
 R$t&ed Jdtisty r, 20re                                      Reclamo dal Domandante Y ORDEN
                                                            Para lr a ia Cor& de Reclamos nfrsnorss
                                                                                       {Reclamo* Hanoror}
 Forynur ptt*c#on rnd                  p*rsqr, plrrrt pwr          tho Claar
 Thlr Farm buttor afisr you hwp ptntrd tht fornn.                                                                            f sa"o thlil-rm               1
Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 9 of 20 Page ID #:15



                                                 S-100. Item 3
                                                                                                2OSMSCOL262




                                                                         x

                                                                                  CaseNo.
                  ANdNEIL HOBBS
                                                                                  PLAII{TIFF'S CLAIM FOR
MICHELLE PARRELLA                                                                                         .^
                                       Plaifiiff,
                                                                                  ;"Aiilars  lxo oRDER ro-Go
                                                                                  itblill,l, cLAIMS couRr
                               -   against   -
                     D-IC'
                                                                                  COMPLAINT TOR DAII{AGES
MIKE BLOOMBERG 2020,                                                              PURSUAITIT TO TIIE
                     Defendant.                                                   TETEPHONE CONSUMER ,
                                                                              x
                                                                                  ii6mcirox          Acr     4?   u's'c'    $
                                                                                   t21w. sEQ.



                                                     INTRODUCTTON

                                                                         Mng t*is nsrion for          damages, irdunctive
    I   .    MtcHELtE                        *,d NEIL HoBBs (,?rsintiff)
                         'ARRELLA
             relief,andmyoaheravailablelegalorequitableremedisqreuhingfromtlreiilegelaction*of
                                                                                            iatentiondty
                                              20?0,  INC  ("Def€rdnrtn) in s9strsentty_*:
             defendmt MIKE    BLOOIyIBERG
                                                                                     Tehphone consufilor
                        prahtiff on phintiffc celr$laf tercp*or*, in vioretim of ths
             contacting                                                                          privacy' Plaintiff
                                                         ("TCPA',)', th$Bby invading Plaintitrs
             prorection Ac,t 4? U.S.C. 2 $$ 22?, et seq"
                                                                             and&oir ot1'tl act! and olpcriences'
             alleger as folloun upon
                                     prsonalknowldge as to frcun*lces
                                                              and belicf'
             and   as   to att odrer mnt&rs' upon inforratioo                                                         like ttts
                            uras de*igned to prcvEot cars
                                                          and shoc            mwge s*,ce {s*e} bxt mocsrg'es
        2,   The   TcpA
             orc$describedwit}hthiscurplaint'agdtoProil*ttheprtvacyofcitizenslikcPlaintiff.
                                                                              - for examplo'
              ,,Vohrminous aon$m€r complaints   abuses of toleptore mhnclogr
                                                          thut
                                                                                     cocgrm o     pass tho   TCPA'" Mittx       v-
              conrpnerizd calle dispo*chd re
                                                     piv*
                                                       hsmes - *ompmd
                                                      744 (2$12)'
              Anv*ryFin Se''Y{', LLC' 132 S' Ct' 74A'
                                                                                     as to how arditss trd
                                       cong€ts   int€odcd to give comsumffs a choice
        3.    In enrcting  &3   TCPA,
                                                                                            tt*t mig]t allow
                              uray ca, thern" ard mrdc specifio fmdinp thot "[t]echoologi€s
              telernar*et,ffi                                                                                     $lftsly   to be
                                                                                                are costry, are
                                       reeiving   *och eallc   ar' not universally available,
              consumers to arroid


                                                          gc-l00,ITEM         3
                                                                   sMALL cLAIMS couRr
                           pLAINTIFF's cLAIM axo dribli[ ro ao ro          RELIEF
                                                           eNo n'rruNcrlvg
                                 coMPLAINT r3ofD;'MAci*
                                                               Pags   I of6
Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 10 of 20 Page ID #:16
                                                              ?flSMSCil1?6?

       snfosood'orpla*egnfurdin*rehrrdcnm&egon$mtcr.rcrA,h$.L.No.rila:zql,lil.T;''d
         &is   emd, Caargrc*r fiwrrd        tfttt

                      wl*tttlwrecaivixglr41yccl!$€fl,slureefuirrgthecsltorwlwa*o"tT
                       noc€3flwia*rgmergerwsitr*rlfon$ectingthelwalthondssfetyotthe]-
                                                                      r&ir
                                     i*   ttw only$e*fue,*,effis      */plt*rmffi6 *lepttoru*consuxrr*rsfem
                      #,'.f'J,uer'
                      nai$trIee   wd      PrtvwY lnvasian                                                                 *4
                                                                     &ecovsIy$oJr*f*ru' LLC' 2{}1 23{   ru   3',9':83& &t
                                     Jl&fin r.      .&cod&rg fidge
          Id. ot $ 12; ses sho

          {N.D'Ill'Aug.10,?012}{citinsCongremiournllindingronTCFlt'spurrofie}.
                                                nthe evisence preseatcd to t's coagress indioctss thst
    4.    congrss   also spscifrcarty fuud that

          automasorcallsareanuisancoand*ninvg$ioaofprivrcy,rcgardl*ssof&etypof
                      Id. a* $$ 12-13' 'ks clsa' Mims' I32 S' fi'
                                                                  sr ?44.
          c&11....o

     S.TheFedslalCourmunic*iorlsCommission(rcc}corrfirgrdini*2012Dg*laratoryRulingend
                                                                                                   systemt
                                                         tclephonc calls md tsxt msssa8p brcsdcast
        order ths sms to:(t m€sssgss are tlte s8f,rc 8tt
                                                           qF$t6m$ (Am$} sad &ffiforEi the pnor cxpiress
        were the ssrns Bs Br$s{xrat&d telc,plrone diding
          conse{* of the      r*ipiurt i* rcquired'

                                                        ruRISDICTTON AND VENI.JE,

                                                                                                  prstsctian Aet by virtwe
     6. This court hss jgridictiox svsr *re cleinns undcr thc Telephona C*nsumor
          of 4? U.S.C. $ ?3?tbx3).
                                                                                  jurisdiption in the Cownty
     ?.   veilue is prape, fu ihi5 Coux bsaeuso Defondsnt is nrbjeet ts pumnal
          of Los Angsl*s, $tcfe of Cslifornis" as it conduoB businws there and the
                                                                                   unlawful conduct nllegd

           hemin occu*ed in this jurisdiction.


                                                                     PARTIES


     g. plaintiff is, sfid *
                           *ll tim** m*ntia*ed herein vms, a citiuen sd residsnt of the St*te of Californiq
                                                                                       ul$rsonn as defined
           Cou*ty af Los Angnlo*" Fteintitrie and at all timo* mentioncd hseiu ws& a
           by 4? U.S.C" $ 153(39) and usod in 4? U-S.C. $ 227(bXlXA)'
     g.    plaintiff allcges thst dt all times rclsvsnt herein Defendsnt conductd busincss in the $tats                    of
           California a$d urithin the County of l,os Angeles.




                                                             sc-10$, rrEMS
                         PLAINTIFF'$ CLAIh{ A}ID ORDER TO GO TO $MALL CLS.IMS COURT
                              COMPTAINT TOR SAIT{AGES AND INJT]NCTIVE RELIEF

                                                                Page   I off
Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 11 of 20 Page ID #:17
                                                                                                 !0sMSCOt262
                                                            principal canpaign comnrittee for Mr' Michasl
     10.      upon infonnation and belicf, Defendant is thc
                         a businessman and former mayof of New
                                                                 York ciry who was nrnning for the office of
              Bloomberg;
              the President of the Unitsd Sates.




                                                    FACTUAL ALLEGAfiONS


         l.   Otr or arqund Fabnrary 29dr of 202O Plaiatiff rpceived a sns
                                                                              tc'd messagp on thsir eollulsr
     I
                                                                         telephono dialing systsm ("ATDS')
              tetephone from pgfondsnt vrh€rc Dsfoadsat usod an automdic
              as defined by 47 U.S.C- $   221aXl).
                                                                                   on tlrsir €ellulu tehphorc
     12. On or around lv{areh 2nd of 2020, Plaintiff reoeived aa sms tcn* sr€ssrgc
              from &fendant wlrere Defeadant used an automstictetephone di*ling syrtom {"ATD$,}
                                                                                                            asdefttd

              by 47 U.$.C. $ 22{tXl).
     13. Upon information and belisf,           tk smr &:fi mc$ssg€s werc politicd ompaign cmmEtricstio'ls
              intended to solicit support fm   tk   hfcodsnt's candidate.
     14. Plaintiffhas suffer€d sn invadon of priracy, rdditional $ronc chargp$, lo$ minutoo on phone
                                                                                                     plan

              and addiriooal uility bills. Pldtrtifr lo$ time af work white hring to msrer tfte multiple rcpedsd
              oolicitdicn calls of Hendrnt ard thu$ Phirrtiff hts lost income that sould halve bee* earned
              working iostead sfwnsted ti,me on tlrc sale cslls in order to ascorfiin tle idantity cf&e toltnnarketer.
              This ma& ths iltogal telomar*cting solicitation callr serios we$ of Phhtifs vslueble tims.
     15. Def€n&111        flilod to provide Plaintiffa rrriuen 6py of iB do nd €ll poliey, srr€o after Pl*intiffs
              exsress written denand deliversd to Deftndant         sr Mareh 4e of 2020.
     I   6. Upon infrrmation and bolicf, Dcfendant       uses ort   a$tom&d dirlor slete,m *Et pdoriti"es solicitation
              efforts.
     17. Upon informaion 6nd bcticf, the tclophone equipmont usod by Defondaufi has drc aapcity to $torc
              or ploducc tclophoao nrmbers to be calld, using a rm&m or seqrmtial numbergensrator.
     lt.      Upon information ard belia{, tho telephone qtripmcnt         ud   by   ffin&nt   alm ha* the capacity to,
              and docq dial teleptme numbcm  ss€d ts a li$t or in a daabosc without hman inten'ention.
     19. Plaintiffs celluhr Clcpbonc nrmrbsr is li*d und€r Ptaintifs accolltrt for wircle*s scrvicc fui a
         mqior wircte*s carrier. The &lephone number Dcf,€ndar0 called wu assigned to a cclluls telephone
         service for ryhich Plaintifr inctrs a charg* for incming calls prnrant to 4? U.S.C. $ 227tbxl).
     20. Pleintiffs mllular telephane number hes ken li*ed so tho Fsdml Tra& Comniesiot 'do aot call'
              regiser sine   Apil lgtlt of200?.


                                                       sc-100, ITEM 3
                         PLAINfiFF'S CLAIM AND ORDERTO GO TO SMALL CLAIMS COURT
                              COMPLAINT FOR DAMAGES AND INJT]NCTTVE RELIEF

                                                         Pagc 3   of6
Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 12 of 20 Page ID #:18
                                                                                  ?05I"ISC01?6?
                                                  werc uuwanted by
                                                                      plsintitr Throush Defend$'t's
    ?1. Thsr s*ns t€xt fiios$egss fum Dsfer,dafit
                                                                                         in privary'
                                                nn invaslsn of a legnlly wtdsd ioffi$t
        aeres,€n*iomsd mndtrct, rhinriffzug3rcd
         which is specifioelly sddlss$d    adpromtod by tlre TCFA'
                                                             afirsmsntionod co*duct kausc Plaintiff
                                                                                                           wts
     22. Ptaifrtis nms prsonalry sestsd by Bofcud*ufs
                                                           and hamssed ileiatitrwith aumerous unwanted
         fru$tretsd and distlBtsffd. Defendast intemr@
         *ms te*t me*enge s$d sslls u*ing m ATDS
                                                     ador rtifisial or pmeeordd voics' Ths urcxp6ot6d
                                                                                                and d'iscomforr
                                                        and colls caused the Flaintiff *ngrrish
         *nd haressin$ *iture offte m* te:* mossages
                                                plsintiffto live widrouf t}rc utility of &eir wllular phone by
     23. Befendrnfr snrs t$c m$*csss$ f6rod
                                                             mo$ts unw*ahd srns tcxt                  causing a
          ocsup$ng thcir cellular tetephocre with ona sr                                  'nss$sgps'
          nuisanse, losttime and rudueed    ell   plrone battery   life'
                                                             m&s$ages $r c&]ls thfl* wsle not for emergency
      24. The sm$ tsx[ m$s$s&e$ md trlephone cults oorstitu*
          purpss$ ss defruod by 4? U.S"C' $ 22XbXlXAXt)'
                                                             prim expr$ss cocscnt ta roceive sms text m$ssege$
      25. rbintitrdid nat prnvido trefendsnt or i* agent
                                                                       an ATD$ cndlu artificirnl or prerecoadcd
          or c*lls ts thsir cellulcr ttlryhoue, i*cluding fo mwn* of
          voice messagc, pur*uonttc4? U.$'C' $ 22?        (bXlXAXiii)'
      16. Theso em* text m€,$sw€s a$d telryhoue c*lle by Defstdsst, or
                                                                                     i*   agsnt, visluted 47    u's'c'   $


          22{bXU.



                 FIR$T CAUSE OF ACTIOHNEOLIGENT VIOLATION$ OT THE TELEPHONE
                         C0NSUMER PROTECTION ACT 47 U.S.C. g 227 Er 5fi8'


      ??. plaintiffiucorymt*s by roferenoo all cf the abovE pa'in*graphs cf &is Courploint sr though
                                                                                                     ful$
          $tstcd herein.
      XS. The fsresrling acts  ard mri*sicn* of befendsnt constitute :rllmsKlus and multiple negligcut
          violatiflrs of ths TCP& inctuding but not linitsd to eech md wery sne af the above-cited
           provisions of 47 U.S.C. $ 227, et seq.
       29. As * re$ult of Dsfonda$fs uegligra* violations of 4?        u'$'c'   $ ?2?"   e' $s{r'- Phiffiiffare er*itled tc

           an award of $5t0.00   i*   mutgtory da$regeq for Earh md every visl*iono prrsuflrlt to 47 U'SC.               $

           ?2?&X3XB).
       30. plaintitrarc nlm €r*itlgd to a*d e*k iqiumetive relief prchibiting such corduct in the future.




                                                    sc-100, ITEM 3
                    PT,AINTIFF,S CLAIM AJTID ORONN TO GO TO SMALL CLAIMS,COUNT
                          CCIMFI,AIHT TO*, DAMAOE$ AND IHJTINCTTVE EELIEF

                                                      kgo4of6
Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 13 of 20 Page ID #:19
                                                            20sMSCo1262

              sEco}IDcAUsEoFACTIoI{rc.IowINGA}ID/oRwILLrULvto[,ATIoNsorTI{n
                       TEL3PH0NEC0N$UMSRrB0TECTI0NAcT4?U'$.C'22?grs6a.
                                                                                               fully
                                            of ttc aborc            of thi* comphint as trough
                                        all              ssrasrEphs
   3I. Plrintiff ircorporamr by rufwncc
                                                                                                            ard/or
                                                               csrstir*    r,u,o.rcu$ oad rnultipte knowing
    ,r.      XI"m-          asts 8rd omi*sionrs of
                                                   Def€odnnt
                                                                         6ch ed Gvq offi' oftha above-citd
                     violdions of tbe TcpA, insluding but rrd limitsd to
             willful
                  -Slr'l-J.ffi}-                                                      221'et seq
    ,   r.   L                            |1T;i X;o, w*rft r viorations or 4? u.s'c' s viokion'"Praiftiff
                                                                          for    ssh ard ct'ery             Flr3uant
             are ertitled to ar award
                                      of $1,500.00 in statr*ory daffigg3'

        to47u.sc.$zz?(bx3xB}asd4?U'S"C'$227OX3Xc}'
                                                                prohibiting        snrch   corduct io &s fi*we'
                                          seek iqimative relief
    34. Ptsiatiffarc also entittsd to ald

                                                    PRAYER FORRELIEF


                      prsiorifr        rupeffi*y   r€qu*.E rh' confr     grst praintiff thc following rclief agdnst
        35. whsfefofE
              Defendant:




                                                 VIOIATIOT{ OT 2? fi{E TCPA' 47 U'S'C' $
               flRST CAUSE OF ACTION FORNEGUGENT
                                                          227 ETSEQ.


                                                                                                       fm
                  a
                                                         violuiurc of 4? us'c' $ 22{bxl}' Phtmltrseo*s
                       As a ronrlt of Defcndarfs rcgfigcnt
                                                                                            pursuant to 47
                       thenrsotvos $500.m in otarnrsry
                                                       damag6 for cach md arrsry violdion'

                       u.s.c.    $   622{bx3xB).
                                                                                                   suc& mnduct in the
                   a   pursuant to 4? U"S.C. $     22?(hx3f,A! injuncdvc rcHef @ihiting
                       futute;
                   a   costs;
                   a   Prejudgment interPs$ and'
                                                           just and proper'
                   a   Any other relief ths coufi may deem




                                                  sc-l00,ITEM 3
                           rLAINTITF's cLAIM nwo cinpnn  To 99 To sMALL cLAIMS cot'RT
                                                                          RELIEF
                                 coMpLAINT rorilxrtrncrs AI'ID INJLNcTTE
                                                          Pago 3   of6
    Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 14 of 20 Page ID #:20


!
                                                                            mrrrl,*"ix&HfiF3*ifs
                                          TCpA,47 U.S,C. $ 2?7    rr,ssg.


              rA$BrEsultof&fc.ndant';knowingand/trrwiltfulviotatiunsof47U.S.C.lE$22?(bxt},
                                                                       damages' for each and every violstion'
                  Plaintiffseeks for thwrselvcs $1,500"ffi in setr$*ry
                  puretrantto*? U.$.C' ?0 $ z??(bX3XB}l
                                                               reliEf pmhibiting such c{}Ildust iu         *s
              r   Pursuet to 4? U-S.C. $ 22?px3xA), iqi&nctive
                  future;
              r   Costsi
              r   Pnejudgnsnt intsrsst; sn&
              o   Any other reliaf the Court may dwm just snd
                                                              propsr'




                                                                              Respectfutly Submise4




                                                                                                    Plairtiff

                                                                               By
                                                                               Stell Hobh*,   Plsintiff




                                                 SC.IOS" ITEM 3
                    PLATNTIFF"S CLAIM AHE $NPER TO GO TO SMALL CLATMS COURT
                         COMPLAINT TORSAMAGES AND INJI.JNCTTYB RELTET

                                                   Fago 6   cff
Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 15 of 20 Page ID #:21



                                                                                FULED
                                                                          *ffi[flii"e'T":'^it'g#
     I                                                                                                     2020-sJ-015-00
                                                                                JUL 15   ?0?0
    2
                                                                     Sherl H.
                                                                                                D€Pt tV
     J                                                               8y

     4

     5                             SUPERIOR COURT OF THE STATE OF CALIFORNIA

     6                                       FOR THE COUNTY OF LOS ANGELES

     7

     B
           IN RE SMALL CLAIMS PROTOCOL FOR                       ) STANDINC ORDER
           EXCHANGE AND SUBMISSION OF                            )
     I     EVIDENCE                                              )
                                                                 )
    l0                                                           )
    11                                                           )

    1)            Pursuant to Calilornia Code of       Civil Procedure $ I16.520, parties in a Small Claims matter
    IJ     have the right to present evidence and rvitnesses fit the hearing on the matter in support of their

    t4     respective positions.

    15            As a result of the COVID-l9 pandemic, it is imperative to practice social distancing in
    16     courthouses and courtrooms. To that end, the Los Angeles Superior Court              will allow   and encourage

    t7     remote nppearances by audio or video in Small Claims cases beginning August 10, 2020 via

    1B     LACourtCsnnect (hllpslwwfryJasqurt.srgilacc0. In order to facilitate remote appearances, the court

    i9     has developed a protocol for the exch*nge       of evidence between or among the parties in advance of
    2A     the hearing and for submission to the court in advance of the hearing. Evidence                will   be destroyed

    2L     after the hearing unless parties provide a self-addressed envelope rvith sufficient pre-paid postage at
    ')')   the tirne of submission of evidence to the court,

    23             Any party in    a   Small Claims m$tter that wishes to appear by audio or video,

    24     is ordered to:

    25             l.   Send a copy     of nny evidence the pnrty wishes the court ro consider to the other party or
    26                  parties in the matter in any manner that en.sures receipl oi'the evidence at least seven (7)

    )'l                 days in advance of the hearing. Tlie party must be able to provide proof eif sending the

    ?8                  evidence to the court if requested.




                                                                     I

             STANDINC ORDER RE SMAI-L CLAIMS I}ROTOCOL FOR EXCHANGE AND SUBMISSION OF F-VIr)FNCF
Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 16 of 20 Page ID #:22




     1           ?.   Send a copy          of any evidence the pa$y wishes the court to consider to the court at least
     2                seven (7) days prior to the hearing date. The party must follow the procedures set forth

     3                below:

     4

     5                   a.    The party must, complete form LASC                  CM78            Exchange and Submission of
     6                         Evidence. The form is attached and can be found on the court's website at
     1                         http://wrvrv.lacourt,ots. The form must be placed inside the envelope with the
     I                         evidence.

     I
    l0                    b.   The palty must complete a mailing label and attach it to the outside of the
    1t                         envelope. 'Ihe mailing label [LASC CIV 2?9.t is attached and can be found on lhe
    t2                         court's website at http:/lwrvw.lacourt.ors. The rnailing label must contain the
    t3                         fotlowing information: (a) case name; (b) case number; (c) date of hearing; (d)
    t4                         identity of purty submitting rhe evidence; and (e) couruoom number                       of the
    15                         departmenr in which the matter           will   be heard.

    16

    t]                    c. A list of the addresses for the courthouses and coufirooms that hear Small
    18                         Claims mfltters is found at
    19                         ht tp   :   //rvww. I acourt.or e/co ur"thouselmode/div   is   ior/sry-allc laims
    2A

    2t           A party's failure to exchange and .submit eviclence to the court with proof of compliance and
    Z2    mailing, may result in the evidence not being considered by the eourt.
    /5           The plaintiff is further ordered to serve a copy of this Standing Order with the ptaintiff                  s
    1,1
          Claim and Order to Go To Court (SC-100), along with all other information sheets as required.
    25    IT IS SO ORDERED.
    /D
                           'Aoao
    27    Dare: iluly I s,
    28                                                                             Jud   Samantha P. Jessner
                                                                                   Superv'ising Judge, Civil Division




                                                                        2
           STANDINC ORDER RE SMALL CLAIMS PROT'OCOL FON EXCHANCE AND SUBIVIISSION OFEVIDENCE
Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 17 of 20 Page ID #:23




                RESOLVE YOUR SMALL CLAIMS CASE WITHOUT COMING TO COURT



   The Los Angeles Superior Court is committed to providing access to justice, while maintaining
   social distancing through its Here for You I Safe for You initiative, which focuses on
   providing a safe courthouse environment for you, our judicial officers and staff. Some of the
   efforts include: establishing additional hearing times and limiting the number of cases per time
   slot. Unfortunately, this will result in waiting nearly twice as long as you otherwise would for a
   hearing date and an opportunity to present your case.

   If you are interested in an opportunity to settle your case without coming to court, the court
   has no-cost mediation services available to help resolve your differences quickly and
   efficiently. Experienced, well-trained mediators will assist parties to reach an agreeable
   solution before you come to court.
   Save yourself time, cost, and hassle by taking advantage of one of the following efficient and
   flexible settlement programs and resolve your case before your court date.
    Online Dispute Resolution
   The County of Los Angeles Department of Consumer and Business Affairs (DCBA) and the
   Center for Conflict Resolution (CcR) offer online Dispute Resolution (ODR). With ODR,
   you are in control, not the court. You decide whether a settlement is right for you.
   These flexible settlement programs allow you to select and schedule the ODR process that is
   best for you; whether it be a live chat with a mediator, participation in video mediation, or
   submission of a settlement offer.
    If all parties reach a settlement agreement, it is possible you may not need to go to court.
    However, if no settlement is reached, you must appear on your hearing date as scheduled.
    ODR with DCBA: Visit www.dcba.lacounty,qov, select "Get Help" button to submit a request
    for online mediation or call (800)593-8222to speak with a counselor about your concerns.
    oDRwithCCR(AvailableAug.L,2o2o):Visitorcall
    CCR   at (B18)705-1090 to learn more.


   The Los Angeles County Workforce Devetopment, Aging and Community Services
   (WDACS) Department offers the Dispute Resolution Program (DRp) and nine different
   community mediation organizations, as an alternative to resolving disputes within the court
   system. For referrals and more information please call (213)738-2621.




   LASC CIV   280 NEW 07120
   For Mandatory Use
Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 18 of 20 Page ID #:24



                                                                           R€ssrved for Clsrk's Flla StamP
             SUPERIOR GOURT OF CALIFORNIA
                COUNTY OF LOS ANGELES
Courthouse Name & Address


Plaintiff Name:


Defendant Name:


                                                                        CASE Nt]MBER:
    NOTICE OF REMOTE APPEARANCES AND EXCHANGE AND
            SUBMISSION OF EVIDENCE PROTOCOL


 As a result of the COVID-19 pandemic Los Angeles Superior Court encourages remote
 appearances by audio or video for Small Claims cases beginning August 10, 2020, via
 LACourtConnect, pursuant to Standing Order 2020-SJ-015-00. Registration opens August 3, ZOZO.
 The fees to appear remotely are $1S.00 for audio and $23.00 for video. Visit the website at
 https:www.lacourt.org/lacc to learn more and to register for a remote appearance.

 Pursuant to California Code of Civil Procedure 5116.520, parties in a Small Claims
                                                                                     matter have the
 right to present evidence and witnesses at thL hearing to support their respective positions.
                                                                                                   In
 order to facilitate remote appearances, the court has Jevetope'd a protocol ior
                                                                                    the excnante or
 evidence between
                      9l llong the parties and for submission to the court in advance of the heiring.
 See enclosed LASC CIV 278 Exchange and Submlssion of Evidence (Smalt
                                                                                   Ctaims) form and
 LASC CIV 279 Maiting Labet.

 Evidence will be destroyed after the hearing unless the parties provide
                                                                           a self-addressed envetope
 with sufficient pre-paid postage at the time oi the submLsion
                                                               of the evidence.




                    NOTICE OF REMOTE APPEARANCES
                                                 AND EXCHANGE OF EVIDENCE PROTOCOL
LASC SMCL 016 NEW O7l20
For Mandatory Use
Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 19 of 20 Page ID #:25


                                                                              C/erk sfamps date here when evidence
  Exchange and Submission of Evidence                                         ls received
  (Smatl Claims)
  lmportant: This form is to be used to submit evidence to the court
  and the opposing party for any party that wishes to appear by
  telephone or video. Read the other side of this form before you fill
  out the form.

  Pursuant to Code of Civil Procedure section 116.520, parties in a           Fill in couft name and address
  Small Claims matter have the right to present evidence and                  Superior Court of California,
  witnesses at the hearing on the matter in support of their respective       County of Los Angeles
  positions.

  Parties who wish to appear remotely are ordered to exchange and
  submit evidence to the court at least seven (7) days prior to the           Case Number:
  hearing and show proof of compliance (Standing Order

  A party's failure to comply may result in the evidence not being            Case Name:
  considered by the court.


 I\Iy Name is: _                                                              IVly   hearing is now scheduled on

 l\Iy Mailing Address    is:                                                  (date)

                                                                              at (time)

 I am a (check      one): u Plaintiff   E   Defendant in this case.           in Department

 INSTRUCTIONS:
 List each item of evidence separately and briefly describe it. Please provide copies--only, as evidence will be
 returned only if a self-addressed envelope with sufficient pre-paid postage
                                                                              is suumitteo. tf you need more space,
 attach one sheet of paper.
                                                                             -
           1



          2

          J.

          4.

          5.

 The parties listed berow have been served with a copy
                                                       of my evidence
 Name:
                                                                          was served on   (date)-
 by (check one)       r mail   trpersonaldelivery. Address of service:


 Name
                                                                         was served on (date)
 by (check     one)   E mail r   personal derivery. Address of service




LASC CIV 278 NEW O7l20
For Mandatory Use
Case 2:20-cv-08088-DSF-GJS Document 1-1 Filed 09/03/20 Page 20 of 20 Page ID #:26


      From:




                                                     To:




       Date:                     Time:

       Department

       Case Number:




      LASC CtV 279 NEW 07 /ZO            Small Claims Mailing Label
      For Mandatory ljse




      From




                                                     To:




      Date                       Time:

      Department

  Case Number:




  LAsC CIV 279 NEW 07      I20           Small Claims Mailing Label
  i   0r Mandatory ilse
